Citation Nr: 0903786	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a left foot 
disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to July 1986.  
He served in the National Guard from May 1986 to May 1987 and 
had service with the Naval Reserves from May 1987 to May 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  Jurisdiction over the claims folders was 
subsequently transferred to the San Diego RO.

The claim for entitlement to service connection for bilateral 
pes planus is addressed in a separate decision of the Board.

In July 2003, the veteran provided testimony at a hearing 
before the undersigned at the San Diego RO.  In addition, the 
veteran provided testimony before a hearing officer at the 
San Diego RO in March 2002.  Transcripts of the hearings are 
of record. 

The veteran's appeal was previously before the Board in April 
2006, when it was denied.  The veteran appealed the denial of 
his claim to the Court of Appeals for Veterans Claims 
(Court).  In June 2008, the Court vacated the portion of the 
Board's April 2006 decision pertaining to the disabilities 
noted above and remanded the appeal to the Board for further 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred chronic disabilities of 
the left knee, left ankle, and left foot due to an in-service 
fall from a tower on an obstacle course.  

In its June 2008 decision, the Court noted that the veteran 
had testified during his March 2002 hearing that he underwent 
extensive physical therapy as part of his treatment for his 
in-service fall.  The veteran also described undergoing an 
extensive 30-day physical therapy program during service in 
his May 1998 statement in support of his claim.  The Court 
essentially held that the veteran should be contacted and 
asked to submit these records or to provide sufficient 
information to allow for their procurement by VA. 

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  Contact the veteran and request that 
he submit any copies of records in his 
possession that pertain to his in-service 
physical therapy.  If the veteran does 
not have copies of these records, he 
should be asked to provide sufficient 
information to allow for VA to obtain 
them.  The veteran should also submit 
releases for VA to procure the relevant 
records.  

2.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case on the remanded 
claims before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge,Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




